Citation Nr: 1639605	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-11 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disability manifested by shin splints, claimed as residual to stress fractures.

2.  Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel
INTRODUCTION

The Veteran had active service U.S. Army from May 2002 to December 2005, including service in Kuwait and Iraq.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The former decision in pertinent part denied the Veteran's application to reopen his previously denied claim for service connection for a bilateral leg disorder.

In July 2015, he testified during a video conference hearing before one of the undersigned Veterans Law Judges (VLJs) at the RO.  In September 2015, the Board reopened the claim for service connection for a bilateral leg disorder and remanded the appeal, directing the RO to conduct additional development.  The Board also remanded the claim for service connection for a TBI to allow the RO to schedule the Veteran for a requested Board video conference hearing.

In May 2016, the Veteran testified during a video conference hearing before another of the undersigned VLJs.  A transcript of each hearing is associated with the claims file.  

Generally, VLJs who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  By law, appeals can be assigned only to an individual Veterans Law Judge or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (West 2014).  When an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held.  The United States Court of Appeals for Veterans Claims (Court) has interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  During the May 2016 hearing, the Veteran waived his right to a hearing before the third member of the decision panel.  Given that the Veteran has had a hearing before two of the members of the panel and waived his right to a hearing before the third member of the panel, the Board finds that there is no Arneson-related impediment to issuing the decision herein.

The issue of entitlement to service connection for a TBI is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

Finally, in August 2015, the Veteran filed a claim for entitlement to service connection for "bilateral knee pain" among other claimed disabilities.  In the prior remand the Board referred this issue to the RO for appropriate action.  In a September 2015 rating decision, the RO adjudicated the other disabilities and advised the Veteran that his "claim for bilateral knee [sic] will not be addressed because it is part of your appeal for bilateral leg stress fractures and will be considered separately."  While the scope of a claim is not limited by a lay veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim, Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009), the Veteran's December 2007 claim in this case was specifically for the "bilateral stress fractures in both shins" that are documented in the service treatment records.  Consequently, the May 2008 rating decision, which is the subject of the current appeal, addressed whether the Veteran had a disability of the legs related to the stress fractures during service, but not the Veteran's knees.  Given the specificity of the claim and rating decision, and given that claim for bilateral knee pain involves the function of joints as distinct from the issue that has been the subject of the claim on appeal, which involves the integrity of bones, the Board finds that it does not have jurisdiction over the separate issue of service connection for bilateral knee disability and again refers that issue to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. §§ 3.150(a) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 19.9(b) (2015) (continuing to provide for referral of unadjudicated claims by the Board).

FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has a current bilateral leg disability manifested by shin splints that is related to bilateral stress fractures of the tibia and fibula in service.


CONCLUSION OF LAW

The criteria for establishing service connection for bilateral leg disability manifested by shin splints residual to stress fractures are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statutes and regulation have been met in this case with regard to the claim being decided herein.  VA notified the Veteran in January 2008 of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in the December 2015 supplemental state of the case (SSOC).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim and in substantially complying with the prior remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Here, the AOJ received notification from the San Francisco VA Health Care System (HCS) that there were no records from the San Francisco VA Medical Center (VAMC) or the Ukiah VA Community Based Outpatient Clinic (CBOC) dated from January 2006 to May 2006.  The Veteran was afforded multiple VA and VA-authorized examinations.  For the reasons indicated in the discussion below, the examinations are adequate to decide the claim.  The evidence of record also contains the Veteran's service treatment and personnel records, post-service VA treatment records, lay statements, and hearing testimony.

The Board therefore concludes that VA's duties to the Veteran have been fulfilled with respect to the service connection issue in appellate status.

II. Analysis

The Veteran contends that he has a bilateral leg disability manifested by shin splints, which is residual to stress fractures of his legs during service.  The term "shin splints" refers to pain along the tibia brought on by physical exertion and overuse.  See Shin Splints, Mayo Clinic, www.mayocli nic.org/diseases-conditions/shin-splints/basics/ definition/con-20023428, cited in McKee v. Gibson, No. 13-1490, 2014 WL 3367240 (Vet. App. July 7, 2014) (mem. dec.).  See also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).  There is no question that the Veteran experiences pain in his legs and that his statements in this regard are competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  There is also no question that the Veteran suffered bilateral stress fractures of the tibia and fibula during service.  The dispositive issue in this case is whether his current leg symptoms, characterized as shin splints, are related to the in-service stress fractures.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

The Veteran's service treatment records reflect complaints of shin splints.  In August 2002, the Veteran complained of left knee and left hip pain for the past six weeks with no history of injury or trauma and no pain at rest.  A bone scan was performed the following day and revealed a right tibia stress fracture, which was noted to be asymptomatic, and stress reactions in the femurs.  During a follow-up visit two days later, the Veteran reported improved left knee and left hip pain after using crutches.  The assessment included right mid-tibia stress fracture (asymptomatic).

In September 2003, the Veteran complained of pain in his right and left shins for the past week, aggravated by physical activities.  He reported having "shin splints" during BCT (basic combat training) that had gotten better, but now were starting to hurt again.  The assessment was early versus unresolved stress reaction (shins).  

In February 2004, he complained of bilateral shin splints for the past four months. The assessment was bilateral shin splints and the examiner ordered a bone scan.  The findings from a February 2004 bone scan included marked fusiform uptake seen in both posterior tibial cortices pronounced on the left but in multiple foci on the right consistent with stress fractures.  The impression was markedly abnormal study consistent with marked overuse, especially noted in the tibial cortices.  The following day, the Veteran was placed on a temporary profile until April 2004 for tibia and fibula stress fractures.  During an April 2004 follow-up visit at the physical therapy clinic, the Veteran reported bilateral medial tibial pain for the past six months with a gradual onset that became worse over time.  The examiner noted the Veteran had been on a physical profile for one and a half months with no running; however, the Veteran stated he had been running at the gym on his own.  The assessment was bilateral tibial stress fractures.  The examiner started the Veteran on a trial of gel insoles and extended his physical profile for one month with no running, marching, or jumping.

There were no further complaints of shin splints or lower leg pain during the Veteran's service, including during the three months following his return from Iraq.  In an August 2005 post-deployment health assessment, he reported that he was not currently on profile or light duty and had no current questions or concerns about his health.  While he endorsed some psychological symptoms in the assessment, he did not identify or endorse any problems with his shins or legs generally.  In a second post-deployment health assessment completed in October 2005, the Veteran's responses were similar to those of the earlier assessment.

The Veteran was afforded a VA fee-basis examination in August 2006 in connection with his original claim for service connection for "bilateral legs."  He reported having bilateral tibia stress fractures since 2003.  On clinical examination his gait and posture were within normal limits, examination of the feet did not reveal any signs of abnormal weight-bearing, and the right and left tibia and fibula were reported as normal.  The examining physician explained that a diagnosis was not possible because there were no objective findings of a bilateral leg disability.  In addition, the examiner reported that the Veteran failed to appear for scheduled tibia and fibula x-rays.

A May 2006 VA social work case manager note reflects that the Veteran presented seeking VA service.  During a screening of symptoms, he endorsed physical symptoms of diarrhea, stomach cramps, a rash on his hands, poor sleep, and joint pain.  He did not identify problems with shin splints.

In May 2009, the Veteran presented to VA for evaluation and treatment after being in a motorcycle accident one week earlier, during which he reportedly "T-boned" a truck, flying 20 feet over it and landing on his left side.  X-ray examination of his left tibia and fibula was reported as unremarkable with no fracture, dislocation, or focal soft tissue swelling.

The Veteran established VA primary care in June 2009.  He reported pain in his shins bilaterally as being one of his current concerns.  The assessment included bilateral tibia/fibula pain.  Subsequent VA treatment records were silent for complaints of shin pain.

In March 2012, the Veteran presented for a VA bones examination.  The examiner noted the Veteran had documented bilateral lower leg pain since 2002 while in service with a bone scan showing bilateral tibial stress fractures in April 2004.  The Veteran stated he had ongoing pain while running or walking for more than an hour.  He also stated he was unable to run, jump, do squats, or play sports due to tibial pain, which is relieved with rest.  He indicated he was not receiving any treatment for his lower leg pain.

The impression of bilateral tibia/fibula x-rays was no radiographic evidence for a stress fracture; normal radiograph.  Physical examination findings included range of motion, strength, pulses, and reflexes within normal limits for the bilateral lower extremities; normal gait; and obesity.  Following a review of the claims file and examination the diagnosis was stress fractures - resolved.  

The examiner commented that it had been over seven years since the Veteran was diagnosed with stress fractures, and he has no reports of anterior shin pain or lower extremity pain (other than knee pain-not service connected).  The examiner noted the Veteran was in a motorcycle accident in May 2009 and had complaints of pain in the knees and ankles, but no tibial pain.  The examiner explained that the Veteran's stress fractures seven years ago did not provide significant medical explanation for his current claimed anterior tibial pain; therefore, she opined that the Veteran's claimed anterior leg pain is less likely than not related to his in-service anterior tibial stress fractures.  As the March 2012 VA examiner explained the reasons for her conclusions based on an accurate characterization of the evidence of record, her opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

During the July 2015 hearing, the Veteran testified that his bilateral stress fractures happened in service from road marching, running, obstacles, and different things that made his legs sore and that military x-rays revealed stress fractures in his tibia and fibula of both legs.  He testified that the only treatment he was receiving for his legs was pain medication.  He acknowledged his understanding that his claim was denied because the medical evidence did not show a current disability.  He stated that he had x-rays after service at the San Francisco VAMC that showed his stress fractures. 

In October 2015, the Veteran was afforded another VA fee-basis examination.  It appears that the RO ordered the examination based on the Veteran's August 2015 claim for service connection for bilateral knee pain, which the RO considered as part of the appeal regarding bilateral stress fractures, as reflected by the September 2015 rating decision.  Nevertheless, some of the findings are pertinent to the issue of stress fractures of the bilateral legs.  The Veteran described his current knee symptoms and physical activities during military service.  The examiner noted, "He does not complain of shin pain at this time however," and noted that March 2012 bilateral tibia/fibula x-rays were normal.  Physical examination findings included no evidence of pain with weight bearing, normal muscle strength without atrophy, and no current symptoms of shin splints.  

In May 2016, the Veteran testified that years of road marching, running, and climbing on and jumping off the Stryker resulted in "two hairline fractures in each bone in my shins, the tibia and fibula," with "eight fractures" total.  He stated he was "advised by the doctor to not go to NCC because he didn't know at what point my legs would just break."  The record was held open for 90 days to allow the Veteran to submit a statement from a doctor regarding a current diagnosis.  No further evidence was received from the Veteran.

Having considered the medical and lay evidence of record, the Board finds the preponderance of the evidence is against the claim of entitlement to service connection for a bilateral leg disability manifested by shin splints, claimed as residual to stress fractures.

Although bilateral stress fractures of the tibia and fibula are documented in the Veteran's service treatment records, and although he complained of pain in his shins bilaterally when he established VA primary care in June 2009, there has been no diagnosis of a right or left tibia or fibula related disability during the pendency of the claim or during the time period shortly prior thereto.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim).  See also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) ("when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency").  

Moreover, although the Veteran is competent to state that he has experienced pain in his shins, the question of whether the pain results from the stress fractures in service relates to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  The Veteran's statements are therefore not competent in this regard.  To the extent that the Veteran is competent to opine on this question, the Board finds the specific, reasoned opinion of the March 2012 VA examiner that the Veteran's pain was unrelated to his stress fractures in service to be of greater probative weight than the Veteran's more general lay assertions to the contrary.

The Federal Circuit has specifically declined to address the question of whether pain alone can constitute disability for purposes of VA compensation.  See Joyner v. McDonald, 766 F.3d 1393, 1396, n. 1 (Fed. Cir. 2014); Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  Moreover, a "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect."  38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  However, in order to establish entitlement to service connection, a veteran must show disability due to disease or injury in service.  Sanchez-Benitez, 259 F.3d at 1361.  The above analysis reflects that any current leg disability manifested by shin splints is not due to the stress fractures the Veteran suffered in service or otherwise related to service.  As the Veteran does not have a disability due to disease or injury in service, entitlement to service connection is not warranted.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a bilateral leg disability manifested by shin splints, claimed as residual to stress fractures.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral leg disability manifested by shin splints, claimed as residual to stress fractures, is denied.


REMAND

The Veteran seeks service connection for a TBI due to exposure to IED and vehicle-born explosive devices during his service in Iraq.  

However, additional development is required before deciding the claim.  Specifically, in May 2009 the Veteran presented to VA urgent care with a history of being in a "T-bone" motorcycle crash one week earlier, causing him to fly over the truck and land on his left side.  He reported being unconscious for two minutes and being taken by ambulance to Howard Memorial Hospital in Willits.  He was discharged home after a head CT and cervical spine x-ray were reported as negative.  However his "wife became concerned that [the Veteran] was not remember [sic] the event and asking repetitive questions."  Therefore, she took him to Adventist Health, Ukiah Valley Medical Center where he was found to have poor memory and be a poor historian.

These private hospital records are not associated with the claims file, but may be relevant to the issue of continuity of TBI symptomatology since separation from service.  The AOJ should ask the Veteran to provide the treatment records or authorization to allow VA to obtain them on his behalf.  The AOJ should also obtain ongoing treatment records from the San Francisco VAMC and Ukiah VA CBOC dated since December 2015.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  See also Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (VA has a duty to assist in obtaining sufficiently identified VA medical records regardless of their relevance).

Accordingly, the claim for service connection for TBI is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain the following records:

a) all medical records from Howard Memorial Hospital in Willits, California dated in May 2009;
b) all medical records from Adventist Health, Ukiah Valley Medical Center dated in May 2009;
c) ongoing treatment records from the San Francisco VAMC and Ukiah VA CBOC dated since December 2015; and
d) any other medical records that the Veteran adequately identifies pertinent to evaluation and treatment for a TBI.

2.  After undertaking any other development deemed appropriate, to include obtaining another VA medical opinion if necessary, the AOJ should readjudicate the claim of entitlement to service connection for a TBI.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an appropriate period of time for response.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



___________________________                   _____________________________
       GAYLE E. STROMMEN                                         M. N. HYLAND
	Veterans Law Judge                                            Veterans Law Judge 
   Board of Veterans' Appeals                                 Board of Veterans' Appeals



____________________________________________
JONATHAN HAGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


